229 F.2d 793
John W. MORTON, Appellant,v.UNITED STATES of America, Appellee.
No. 12824.
United States Court of Appeals District of Columbia Circuit.
Argued November 16, 1955.
Decided December 8, 1955.

Appellant filed a brief, pro se, and his case was treated as submitted thereon.
Mr. John W. Kern, III, Asst. U. S. Atty., with whom Mr. Leo A. Rover, U. S. Atty., and Messrs. Lewis Carroll and Edward O. Fennell, Asst. U. S. Attys., were on the brief, for appellee.
Before PRETTYMAN, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted in 1943 — twelve years ago — of murder in the second degree. This court affirmed.1 Since then he has filed petitions for habeas corpus in the Eastern District of Virginia2 and the Western District of Missouri,3 and this is the ninth motion to vacate sentence4 which he has filed in this jurisdiction. The District Court appointed counsel and held a hearing. It denied the motion.


2
Appellant's brief in this court is forty-eight typewritten pages, thirty-nine of them devoted to alleged errors, largely concerning evidence and inferences therefrom, upon the original trial. The remaining pages relate to the present motion but deal with the conduct of his trial counsel, the admission of evidence, alleged bias of the trial judge, and the weight of the evidence. We find no error in the District Court's denial of the motion.


3
Affirmed.



Notes:


1
 1945, 79 U.S.App.D.C. 329, 147 F.2d 28, certiorari denied 1945, 324 U.S. 875, 65 S. Ct. 1015, 89 L. Ed. 1428


2
 Morton v. Welch, 4 Cir., 1947, 162 F.2d 840, certiorari denied 1947, 332 U.S. 779, 68 S. Ct. 44, 92 L. Ed. 363, Id., 1948, 334 U.S. 848, 68 S. Ct. 1498, 92 L. Ed. 1771


3
 Morton v. Steele, 8 Cir., 1950, 179 F.2d 956, certiorari denied 1950, 339 U.S. 969, 70 S. Ct. 987, 94 L. Ed. 1377


4
 Under 28 U.S.C. § 2255, 62 Stat. 967 (1948) as amended